            EXHIBIT 2




Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 1 of 15
                                                                         Ryan P. Steen (Bar No. 0912084)
                                                                         ryan.steen@stoel.com
                                                                         Jason T. Morgan (Bar No. 1602010)
                                                                         jason.morgan@stoel.com
                                                                         James C. Feldman (Bar No. 1702003)
                                                                         james.feldman@stoel.com
                                                                         STOEL RIVES LLP
                                                                         600 University Street, Suite 3600
                                                                         Seattle, WA 98101
                                                                         Telephone: 206.624.0900
                                                                         Facsimile: 206.386.7500
                                                                         Attorneys for ConocoPhillips Alaska, Inc.
                  600 University Street, Suite 3600, Seattle, WA 98101
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                  FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                          SOVEREIGN IÑUPIAT FOR A LIVING                     No.: 3:20-cv-00290-SLG
                                                                          ARCTIC, et al.,
                                                                                                       Plaintiffs,
                                                                              v.
                                                                          BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                     Defendants,
                                                                              and
                                                                          CONOCOPHILLIPS ALASKA, INC.,
                                                                                           Intervenor-Defendant.
                                                                          CENTER FOR BIOLOGICAL DIVERSITY,                   No.: 3:20-cv-00308-SLG
                                                                          et al.,
                                                                                                    Plaintiffs,
                                                                                  v.
                                                                          BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                  Defendants.
                                                                          and
                                                                          CONOCOPHILLIPS ALAS.A, INC.,
                                                                                           Intervenor-Defendant.


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       1

                                                                                                                                              Ex. 2, p. 1
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 2 of 15
                                                                                                 DECLARATION OF JAMES I. BRODIE


                                                                                I, James I. Brodie, hereby declare and affirm as follows:

                                                                                1.     I make this declaration in support of ConocoPhillips Alaska, Inc.’s

                                                                         (“ConocoPhillips”) opposition to the motion for preliminary injunction filed by the

                                                                         plaintiffs in the above-captioned matter. I have personal knowledge of the matters stated

                                                                         below, and I am authorized and competent to make this declaration.

                                                                                2.     I am a licensed engineer in Alaska (P.E. license #8994) with a degree in
                  600 University Street, Suite 3600, Seattle, WA 98101
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         Civil Engineering from the University of Alaska Fairbanks. I am employed by

                                                                         ConocoPhillips Company and assigned to work on ConocoPhillips’ projects in the Alaska
STOEL RIVES LLP




                                                                         Business Unit in Anchorage and on the North Slope. I have 30 years of experience with

                                                                         Alaska North Slope engineering, construction, and project management. In my current

                                                                         position, I am the Willow Project Manager. In this capacity, I am responsible for

                                                                         engineering, procurement, and construction of the Willow access road, drill sites,

                                                                         production facilities, and related infrastructure. I served in a similar capacity in support of

                                                                         ConocoPhillips’ Colville Delta-5 project (“CD5”), which commenced production in

                                                                         2015; Greater Mooses Tooth-1 project (“GMT1”), which commenced production in

                                                                         2018; and Greater Mooses Tooth-2 project (“GMT2”), which is forecast to begin

                                                                         production in the fourth quarter of 2021. The Willow project is more complicated than

                                                                         any of those prior three projects and requires a higher level of planning and scheduling.

                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       2

                                                                                                                                              Ex. 2, p. 2
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 3 of 15
                                                                                3.     The Willow Master Development Plan (“MDP”) that was approved in the

                                                                         U.S. Bureau of Land Management’s (“BLM”) October 27, 2020 record of decision

                                                                         (“ROD”) includes three gravel drill sites, a gravel access road, a processing facility, an

                                                                         operations center, pipelines, and an airstrip. The project also includes associated

                                                                         infrastructure such as a gravel mine to allow road and pad construction, subsistence

                                                                         access boat ramps for use by local residents, bridges across creeks, and a water reservoir.

                                                                                4.     The Willow project schedule provides for construction to begin in the 2021
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         winter construction season. Construction on the North Slope for new gravel infrastructure
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         is limited to a season that generally runs from mid-January through April, when work can
STOEL RIVES LLP




                                                                         be performed on ice and snow over frozen tundra without causing environmental damage.

                                                                         In the National Petroleum Reserve-Alaska (“NPR-A”), construction can only begin after

                                                                         the completion of ice access across the Colville River and at the work location, which

                                                                         typically is completed by February 1. The schedule to begin Willow construction in the

                                                                         winter 2021 has been consistently described in public meetings and documents including

                                                                         the draft and final Willow MDP environmental impact statements prepared by BLM.

                                                                                5.     The scope of work that ConocoPhillips plans for Willow construction in

                                                                         2021 is small in comparison to the scope planned for following years, but it lays an

                                                                         important foundation for project construction. The 2021 scope of work has three essential

                                                                         parts: (a) opening a gravel mine site, (b) testing low-impact mining technology using a


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       3

                                                                                                                                              Ex. 2, p. 3
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 4 of 15
                                                                         piece of equipment called a “surface miner,” and (c) constructing up to 2.8 miles of the

                                                                         gravel road that will provide access to the Willow development area. A map specific to

                                                                         the 2021 winter construction season activities for the Willow development is Exhibit A to

                                                                         this declaration.

                                                                                6.     ConocoPhillips plans to open one mine site during the 2021 winter

                                                                         construction season. Eventually, two mine sites will be opened to support full Willow

                                                                         construction, but only Willow Mine Site Area 2 will be opened in 2021. Opening Mine
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         Site Area 2 involves removing the overburden (i.e., tundra and soil) to reach the usable
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         gravel below. Some of the overburden will be used to create a perimeter berm around the
STOEL RIVES LLP




                                                                         mine site, and the rest will be stockpiled within the mine site area and later placed back

                                                                         into the mine site as incremental reclamation. The Willow Mine site lies about 7 miles

                                                                         west of Nuiqsut, and provides an alternative to the Arctic Slope Regional Corporation

                                                                         (“ASRC”) mine site, which ConocoPhillips used for the CD5, GM1, and GMT2 projects.

                                                                         The ASRC mine site lies about 4 miles east of Nuiqsut.

                                                                                7.     The Willow Mine Site Area 2 area that will be opened for mining this

                                                                         winter covers 9.0 acres. For comparison, the area of the ASRC Mine Site that was used to

                                                                         acquire gravel for GMT1 construction in 2017 was 25.4 acres. The area of the ASRC

                                                                         Mine Site that was used for GMT2 construction in 2019 was 17.3 acres. Thus, the gravel

                                                                         mining area for Willow construction in 2021 is small in comparison to other mining


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       4

                                                                                                                                              Ex. 2, p. 4
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 5 of 15
                                                                         activity in recent years near Nuiqust. On a gravel volume basis, GMT1 and GMT2

                                                                         compare to the 2021 Willow season as follows: GMT1, 626,000 cubic yards; GMT2,

                                                                         671,000 cubic yards; Willow 2021, 122,000 cubic yards. Thus, the planned gravel mining

                                                                         for Willow in 2021 involves less than one-quarter of the gravel mined for either GMT1 or

                                                                         GMT2. Neither GMT1 nor GMT2 was subject to a legal challenge.

                                                                                8.     ConocoPhillips will use heavy equipment to remove the gravel and blasting

                                                                         to remove the overburden, although it is possible some blasting will be employed for
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         gravel removal if the surface miner is ineffective. ConocoPhillips will follow a mining
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         plan approved by the BLM, and will comply with Mitigation Measure 4 from the ROD
STOEL RIVES LLP




                                                                         (requiring blasting to be limited to the hours of 10 a.m. to 8 p.m., notification of

                                                                         residents, and adherence to a consistent daily schedule). Blasting will normally be limited

                                                                         to one time per day. A total of 18 blasts (on 18 separate days) are expected to be needed

                                                                         during the Willow 2021 construction season. It is possible that slight vibration from

                                                                         blasting at Mine Site Area 2 will be noticeable in Nuiqsut, depending on “shot size”

                                                                         (amount of explosive used), cloud cover, wind direction, and other factors. The shot sizes

                                                                         planned for this winter are smaller than is typically used in the ASRC mine site.

                                                                         ConocoPhillips will provide notice to the community before each blast.

                                                                                9.     I have been informed of a statement in a declaration submitted in support of

                                                                         the motion for preliminary injunction stating that past blasting from the ASRC mine site


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       5

                                                                                                                                              Ex. 2, p. 5
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 6 of 15
                                                                         (unrelated to Willow) has caused broken pipes and broken windows. I do not have any

                                                                         personal knowledge of that occurrence and it seems improbable to me. In any event,

                                                                         experience at the ASRC mine site is not likely to be representative of how activities at the

                                                                         Willow Mine Site will be perceived in Nuiqsut. The ASRC mine site is about three miles

                                                                         closer to Nuiqsut than the Willow Mine Site. The Willow mine site is outside of the

                                                                         direction of the prevailing wind, which significantly reduces sound propagation. The shot

                                                                         sizes at the Willow Mine site in 2021 will be smaller than what has typically been used at
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         the ASRC mine site.
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                                10.    ConocoPhillips plans to use a surface miner in Mine Site Area 2 this winter.
STOEL RIVES LLP




                                                                         We have not used this kind of equipment before on the North Slope. If it works as

                                                                         anticipated, the surface miner will allow us to produce higher quality gravel more quickly

                                                                         and reduce or eliminate the use of explosives after initially dislodging the overburden. If

                                                                         the surface mining equipment proves successful, we can plan work in following years

                                                                         with fewer trucks, fewer explosives, and a shorter period of time. Without assurance that

                                                                         the surface miner works adequately, we may need to plan conservatively for future years

                                                                         and use conventional gravel mining techniques to be assured that we can mine and move

                                                                         the necessary amount of gravel to maintain the project schedule.

                                                                                11.    With the gravel from Mine Site Area 2, ConocoPhillips plans to lay up to

                                                                         2.8 miles of gravel road, beginning at the existing GMT2 drill site, running west as the


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       6

                                                                                                                                              Ex. 2, p. 6
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 7 of 15
                                                                         first part of the road extension that in future years will be continued out toward where the

                                                                         Willow Operations Center (“WOC”) and Willow Production Facility (“WPF”) will

                                                                         eventually be constructed. It is most likely that we will accomplish about 2.0 miles of

                                                                         road construction this winter. Effectively, this will be an approximately 2-mile extension

                                                                         of the existing GMT2 road, which runs 25 miles east to the Alpine Central Facilities.

                                                                         Laying gravel for the road will require the use of dump trucks for hauling and dozers for

                                                                         shaping the gravel, but all of this work will occur between the Willow Mine Site and the
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         road extension location, which is more than 15 miles west of Nuiqsut. All of this work
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         will occur within the Greater Mooses Tooth Unit, not the Bear Tooth Unit where the
STOEL RIVES LLP




                                                                         Willow project will be located. The road construction will begin within 500 feet of the

                                                                         exiting GMT2 gravel pad, where construction has been occurring since 2019. The gravel

                                                                         hauling will be complete before May 1.

                                                                                12.    All three components of this season’s construction work – mine opening,

                                                                         gravel miner testing, and road construction – require that ice roads first be constructed to

                                                                         allow access to the work areas. Ice road construction for Willow is now scheduled to

                                                                         begin on February 2, 2021. We plan to break ground at the Willow Mine Site Area 2 on

                                                                         February 12, and to begin gravel hauling and road construction on March 12.

                                                                         Demobilization is planned to start on April 15 and be complete on May 1, 2021.




                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       7

                                                                                                                                              Ex. 2, p. 7
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 8 of 15
                                                                                13.    Work on the mine site and the road extension planned for 2021 will create

                                                                         disturbance on the surface of 9.0 acres of land at the Willow Mine Site, and from 15.0 to

                                                                         20.9 acres of land at the road extension (depending on whether 2.0 or 2.8 miles of road is

                                                                         constructed). Thus, total surface disturbance resulting from Willow construction in 2021

                                                                         will range from 24.0 acres to 29.9 acres. Based on GIS calculations from the NPR-A

                                                                         boundary, the NPR-A as a whole contains 23,229,653 acres. Thus, 2021 Willow

                                                                         construction activities will disturb the surface of 0.00013 percent of the NPR-A in an area
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         near existing development, including GMT1 and GMT2.
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                                14.    In addition to opening the Willow Mine Site, testing the surface miner, and
STOEL RIVES LLP




                                                                         laying 2.0 to 2.8 miles of a gravel road extension, ConocoPhillips plans to conduct

                                                                         geotechnical work in the area of future Willow facilities. The geotechnical work involves

                                                                         drilling a series of small-diameter boreholes with an arctic duty drilling rig to collect

                                                                         samples for analysis and determination of subsurface conditions. This information will be

                                                                         used to support ongoing engineering and design work, including pile and foundation

                                                                         design for the future facilities. The geotechnical work is independently permitted and is

                                                                         not part of the Willow construction work that is planned to proceed under the

                                                                         authorization of the Willow MDP ROD.

                                                                                15.    The work that is part of the Willow construction (namely, mine site

                                                                         opening, testing of the gravel miner, and road construction) will be subject to mitigation


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       8

                                                                                                                                              Ex. 2, p. 8
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 9 of 15
                                                                         measures. Mitigation measures applicable to gravel mining include the previously

                                                                         mentioned Measure 3, restricting blasting hours; and Measure 18, requiring a vehicle use

                                                                         plan to mitigate impacts on caribou by stopping traffic when 25 or more caribou appear

                                                                         to be approaching the road and requiring caravans or road closures when groups of

                                                                         caribou are near the road and traffic rates exceed 15 vehicles per hour. Additionally, Best

                                                                         Management Practice (“BMP) E-8 requires that gravel mine site design and reclamation

                                                                         be in accordance with a plan approved by BLM in consultation with appropriate resource
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         agencies. The initial proposed Mining and Reclamation Plan is included as Appendix D.2
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         of the Willow MDP Final EIS. Eventually, the road will be reclaimed and the tundra will
STOEL RIVES LLP




                                                                         be restored unless BLM desires to keep it in place. Reclamation and restoration could be

                                                                         done earlier than anticipated if ordered by a court.

                                                                                16.    General project mitigation measures include a broad range of requirements

                                                                         to protect polar bears, protect caribou, avoid fluid spills, and address other potential

                                                                         adverse impacts. Measure 7, for example, addresses ice road infrastructure and requires

                                                                         slotting of ice roads at water crossings at the end of the season to avoid ice jams.

                                                                         ConocoPhillips has committed to follow the Area Contingency Plan, Orientation Plan,

                                                                         Subsistence Plan, Waste Management Plan, Wildlife Avoidance and Interaction Plan, and

                                                                         Willow Mine Site Excavation and Rehabilitation Plan, all of which have been submitted

                                                                         to the BLM. We will follow the lease stipulations imposed by BLM in connection with


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                       9

                                                                                                                                              Ex. 2, p. 9
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 10 of 15
                                                                         the oil and gas lease, and follow the Required Operating Procedures and Best

                                                                         Management Practices adopted by BLM in Integrated Activity Plans (“IAPs”), including

                                                                         the 2013 IAP which is the IAP currently in effect. We will also follow the regulations and

                                                                         the permit conditions imposed by the BLM, the North Slope Borough, the Alaska

                                                                         Department of Natural Resources (for water use), the Alaska Department of Fish and

                                                                         Game (for fish protection in lakes from which water is drawn) and other regulatory

                                                                         agencies.
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                                17.    I am informed that some of the declarations submitted in support of
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                         plaintiffs’ motion for a preliminary injunction express concern about the plan to bring
STOEL RIVES LLP




                                                                         modules ashore at Oliktok point and then deliver them to the Willow area on a winter ice

                                                                         road involving an ice bridge across the Colville River in the vicinity of Ocean Point. To

                                                                         be clear, that module delivery will not happen during the 2021 season. The earliest time

                                                                         for module delivery across an ice bridge under the Willow MDP schedule would be 2025.

                                                                         Nothing about module delivery or the ice bridge is at issue during the 2021 construction

                                                                         season.

                                                                                18.    The Willow work scope planned for 2021 is important to the overall

                                                                         success of the Willow development. Opening Mine Site Area 2 will allow for immediate

                                                                         access to gravel for the subsequent construction seasons, thereby maximizing the gravel

                                                                         work that can be accomplished. Opening the mine will provide in-field knowledge about


                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                      10

                                                                                                                                            Ex. 2, p. 10
                                                                               Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 11 of 15
                                                                         the quantity and quality of the gravel resource, which is important for planning future

                                                                         gravel mining and gravel road and pad construction. This knowledge will allow us to plan

                                                                         our future scope of work with more precision. Experience with the surface miner will

                                                                         confirm or disprove the use of this equipment as an alternative that allows for efficient

                                                                         gravel extraction without the potentially disruptive consequences of blasting.

                                                                         Constructing up to 2.8 miles of the road that will eventually connect GMT2 to the WOC

                                                                         and the WPF will be an important reduction of work to be accomplished in subsequent
                  600 University Street, Suite 3600, Seattle, WA 98101




                                                                         seasons.
                       Main (206) 624-0900 Fax (206) 386-7500




                                                                                19.     ConocoPhillips has already spent or committed to spend an estimated $1.9
STOEL RIVES LLP




                                                                         million dollars specifically to be prepared to execute the Winter 2021 Willow

                                                                         construction work. This includes money for road design engineering, the mining and

                                                                         reclamation plan preparation, internal staff time, construction readiness, road survey,

                                                                         camp mobilization, camp services, and other work that needs to be done by February 1 in

                                                                         order to execute the construction plan. While some of the money that has been spent or

                                                                         committed to date could potentially be transferred to a subsequent construction season,

                                                                         not all of it could be.

                                                                                20.     I declare under penalty of perjury under the laws of the United States that

                                                                         the foregoing is true and correct to the best of my knowledge, information and belief.




                                                                         Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                         Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                      11

                                                                                                                                             Ex. 2, p. 11
                                                                                Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 12 of 15
                                                             Ex. 2, p. 12
Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 13 of 15
             EXHIBIT A




                                                             Ex. 2, p. 13
Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 14 of 15
                                                                                                                                                    152°0'0"W                                                                                                             151°30'0"W                                                             151°0'0"W



                                                                                                                                                                                                                                                                                                                                                                                                           2020-2021
                                                                                                                                                                                                                                                                                                                                                                                                      Willow Development




                                                                                                 ver
                                                                                             Ri
                                                                                                                                                                                                                                                                                                                              Ni ġ
                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                      Project Construction




                                                                                           i k
                                                                                                                                                                                                                                                                                                                                iq




                                                                                        kp
                                                                                        li                                                                                                                                                                                                                                                                                                           Polar Bear Critical Habitat
                                                                                   Ka
                                                                                                                                                                                                                                                                                                                                                                                                Historical Polar Bear Dens




                                                                                                                                                                                                                                                                                                                                   Channel
                                                                                                                                                                                                                                                                                                                                             CD2                                                        Historical Den Location (USGS,
                                                                                                                                                                                                                                                                                                                                                                                                 [
                                                                                                                                                                                                                                                                                                                                                                                                 z




70°20'0"N
                                                                                                                                                                                                                                                                                                                                                                                          CD1           2020; USGS, 2010)
                                                                                                                                                                                                                                                                                                                                                                                                Polar Bear Critical Habitat
                                                                                                                                                                                                                                                                                                                                                                                                        Unit 1 - Sea Ice Habitat (Feeding)
                                                                                                                                                                    BEAR                                                                                                                                   CD5
                                                                                                                                                                   TOOTH                                                                                                  [
                                                                                                                                                                                                                                                                          z
                                                                                                                                                                    UNIT
                                                                                                                                                                                                                                                                                                                                                                                                        Unit 2 - Terrestrial Denning
                                                                                                                                                                                                                                                    k                                                                                                                                                   Habitat (Denning)
                                                                                                                                                                                                                                                 pi
                                                                                                                                                                                                                                           liq
                                                                                                                                                                                                                                      al
                                                                                                                                                                                                                                 Iq                                                                                                                                                             2020-2021 Planned Winter
                                                                                                                                                                                                                        e   ek                                                                                                                                CD4
                                                                                                                                                                                                                   Cr
                                                                                                                                                                                                                                                                                                                                                                                                Gravel Construction (Year 1)
                                                                                                                                                                                                              sh
                                                                                                                                                                                                         Fi                                                                                                                                                                                             Gravel                        Ice Road
                                                                                                                                                                          C ree k U vl utu u q                                                                       GMT1/                                                                                                                              Construction
                                                                                                                                                                     Fish                                                                                                                                                                                                                                                             Ice Pad
                                                                                                                                                                                                                                                                     MT6                                                                                                                                Mine Site




70°15'0"N
                                                                                                        BT2                                                                                                                                                                                                                                                                                     Future Willow Development
                                                                                                                                                                                                                                                                                                                                                                                                        Pipeline                     Mine Site
                                                                                                                                                                                                                                                                                                                  COLVILLE
                                                                                                                                                                                                                                                                                                                 RIVER UNIT                                                                             Gravel
                                                                                                                                                                                                                                                                                                                                                                                                        Footprint
                                                                                                                                              q
                                                                                                                                     ya a
                                                                                                                                ay                                                                                                                                                                     h                                                                                        GMT2/MT7 Permitted
                                                                                                                            K                                                                                                                                                                    uoc
                                                                                                                        k                                                                                                                                                                  lut
                                                                                                                   ee                                                                                                                                                                 Ub                                                                                                                Pipeline




                                                                                                            Cr
                                                                                                                                                                                                                                                                               v   er




                                                                                                       dy
                                                                                                                                                                                                                                                                          Ri                                                           Nuiqsut                                                  Infrastructure




                                                                                                       Ju
                                                                                                                                                                                                                                                                     ik




                                                                                                                                                                                                                                                               ġv
                                                                                                                                                               k                                      GMT2/




                                                                                                                                                                                                                                                              iu
                                                                                                                                                      q   pi                                                                                                                                                                                                                                            Pipeline                     Pad




                                                                                                                                                                                                                                                             qs
                                                                                                       BT1                                        lli                                                 MT7




                                                                                                                                                                                                                                                         ia
                                                                                                                                              a                                                                                                                                                                                                                                                         Road
                                                                                                                                         Iq




                                                                                                                                                                                                                                                        ŋm
                                                                                                                                     k                                               L9911/




                                                                                                                                                                                                                                                   Ti
                                                                                                                             ee
                                                                                                                        Cr                                                           R0061




70°10'0"N
                                                                                                                   y                                                                                                                                                                                                                                                                            Boundaries
                                                                                                            J   ud
                                                                                                                                                                                                                                                                                                                                                                                     ik




                                                                                                                                                                                                                                                                                                                                                                                                        Oil and Gas Unit
                                                                                                                                                                                                                                                                                                                                                                                     kp
                                                                                                                                                                                                                                                                                                                                                                                 uu




                                                                                                                                                     WOC                                                                                                                                                                                                                                                NPR-A (BLM)
                                                                                                                                                                                                                                                                                                                                                                                 K
                                                                                                                                                                                                                                                                                                                                                                        er




                                                                                                                                                                                                                                                                                                                                                                            iv                                                             Map
                                                                                                                                                                                                                                                                                                                                                                        R                                                                 Ex tent
                                                                                                                                                                                                                                                                                                                                                                l   e
                                                                                                                                                                                                                                                                                                                                                             il
                                                                                                                                                                                                                                                                                                                                                        lv
                                                                                                                   WCF                                                                                                                                                                                                                             Co                                                                 NPR- A



                            BT3
                                                                                                                                                                                              GREATER MOOSES                                                                                                                                                                                                      0         1        2
                                                                                                                                                                                                TOOTH UNIT                                                                                                                                                                                                                               Miles




70°5'0"N
            Case 3:20-cv-00290-SLG Document 28-4 Filed 01/15/21 Page 15 of 15
                                                                                                                                                                                                                                                                                                                                                                                                                      January 14, 2021




                                                                         Ex. 2, p. 14
                                                                                                                                     152°0'0"W                                                                                                                     151°30'0"W                                                                 151°0'0"W
                                                                                                                                                                                                                                                                                                                                                                                                 ³   Document Name: Willow_2021_GravelConstruction_PBCH.mxd
